Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on May 17, 2021 is acknowledged.

Priority
This application is a domestic application filed 6/19/2018, and claims benefit to Provisional Application No. 62/525,175, filed 6/26/2017, and to Provisional Application No. 62/524,405, filed 6/23/2017.  However, Provisional Application Nos. 62/525,175 and 62/524,405 fail to provide adequate support under 35 U.S.C. 112(a) for instant claims 1-8 as they do not teach or contemplate an oligonucleotide-loaded amphiphilic micelle, said micelle being co-assembled from (1) a first amphiphilic polymer comprising a hydrophobic polymer covalently coupled to an oligonucleotide; (2) a second amphiphilic polymer; and (3) an optional hydrophobic homopolymer or hydrophobic small molecule, wherein said micelle has an outer surface density of hydrophilic polymer in the range of 1 x 1012 to 3 x 1014 hydrophilic polymer/cm2, across the scope of the invention.   Thus, the benefit date of the instant claims is deemed to be the filing date of the present application, filed 6/19/2018.     If applicant disagrees, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the earlier priority applications.  Applicant is reminded that such priority for the instant limitations requires written description and enablement under 35 U.S.C. 112(a). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.   Claim 1 recites “wherein said micelle has an outer surface density of hydrophilic polymer in the range of from 1 x 1012 to 3 x 1014 hydrophilic polymer/cm2.” However, there is no hydrophilic polymer mentioned previously in the claim.  As there is no hydrophilic polymer mentioned previously in the claim, it’s unclear what hydrophilic polymer is being referred to in the limitation “wherein said micelle has an outer surface density of hydrophilic polymer in the range of 1 x 1012 to 3 x 1014 hydrophilic polymer/cm2”.  Further regarding claim 8, the claim limits claim 1 to “wherein the density of hydrophilic polymer at the surface of the micelle is from 1 to 1012 to 3 x 1014 PEG/cm2 micelle.”  However, PEG is not a hydrophilic polymer in claim 1, and it’s not clear if the units  PEG/cm2 micelle are meant to mean that PEG is present in claim 1 as an unrecited hydrophilic polymer on the outer surface of the micelle.   Further regarding the term “small molecule" is a relative term which renders the claim indefinite.  The term "small molecule" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the specification provides one range for a "small molecule" of having a low molecular weight (<1000 daltons) with a size on the order of about 1 nm (paragraph 78), it elsewhere provides other possible ranges for small molecules of from 100 to 1000 Da (paragraphs 10 and 38).  Given the different, non-overlapping definitions given in the specification for the term “small molecule,” the artisan would not know what scope of “small molecule” within the meaning of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li (PNAS, 2016; IDS filed 4/27/2020) in view of Lee (Bioconjugate Chemistry, 2017).  Li teaches an amphiphilic micelle, said micelle being co-assembled from Pt prodrug conjugated poly(amidoamine)-graft-PCL; PEG-b-PCL (a second amphiphilic copolymer), and PCL homopolymer (a hydrophobic homopolymer) (abstract; Discussion).  After circulating in the blood, the nanoparticle accumulates at the tumor site, and the intrinsic tumor extracellular acidity triggers the discharge of platinum prodrug into the tumor (abstract).  
Li fails to teach incorporation of a first amphiphilic polymer comprising a hydrophobic polymer covalently coupled to an oligonucleotide in its nanoparticle. 
Lee teaches oligonucleotide-loaded amphiphilic micelles comprising PEG-siRNA-PCL (a first amphiphilic polymer comprising a hydrophobic polymer covalently coupled to an oligonucleotide; oligonucleotide-b-poly(carpolactone) encapsulates hydrophobic drugs for efficient co-delivery siRNA and drugs to cancer cells (abstract).  The advances of conjugation techniques and biomaterials have led to the development of efficient multifunctional drug carriers to increase therapeutic efficacy and prevent adverse effects.  Various carriers, including micelles, have been utilized for co-delivery of chemical and nucleic acid drugs (Introduction).   PEG-PCL copolymer has been shown to have efficient drug delivery capacity by encapsulating hydrophobic drugs in the core of a self-assembled nanostructures (Introduction).  The PEG-siRNA-PCL amphiphilic copolymer provides simultaneous delivery of chemical drugs and nucleic acid drugs (Introduction).  It is simply and easy to adjust PEG contents in particles ensuring desirable particle stability and a high transfection efficiency (Conclusions).  The siRNA serves not only as a biologically functional nucleic acid drug but also as part of the micelle structure to carry the hydrophobic drug, which avoids the excessive use of additives in the delivery system (Conclusions).  The  oligonucleotide is labelled with a detectable marker (Anticancer Effect of Paclitaxel-Encapsulated PEG-siRNA-PCL Micelles). The RNA is single-stranded (Synthesis of Antisense siRNA-Polycaprolactone (AS siRNA-PCL) Conjugates). 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to incorporate PEG-siRNA-PCL as taught by Lee into the nanoparticle of Li.  The rationale for this is that so by doing, will allow the nanoparticle to encapsulate hydrophobic drugs for efficient co-delivery siRNA and drugs to cancer cells.  It would have been further obvious to optimize the outer surface density of hydrophilic polymer to improve the efficacy of the formulation to maintain its residency in the blood prior to reaching its target site.  In this way, on would find a density of hydrophilic polymer in the range of 1 x 1012 to 3 x 1014 hydrophilic polymer/cm2 (claim 1) and 1 x 1012 to 3x1014 PEG/cm2 micelle (claim 8).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


May 22, 2021